Case 1:19-cr-00144-SEB-DLP Document 31 Filed 11/13/20 Page 1 of 1 PageID #: 85




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )        No. 1:19-cr-00144-SEB-DLP
                                                       )
JOSHUA M. LIDDELL,                                     ) -01
                                                       )
                               Defendant.              )

                ORDER ADOPTING REPORT AND RECOMMENDATION

       Having reviewed Magistrate Judge Doris L. Pryor’s Report and Recommendation that

Joshua M. Liddell’s supervised release be modified, pursuant to Title 18, U.S.C. §3401(i) and

Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. §3583, the Court now

approves and adopts the Report and Recommendation as the entry of the Court, and orders the

conditions of supervised release as outlined in the Report and Recommendation along with the

additional condition:

       19. You shall reside in a residential reentry center for a term of 120 days. You shall abide by

       the rules and regulations of the facility.

       SO ORDERED.



               11/13/2020
       Date: ______________________                            _______________________________
                                                                SARAH EVANS BARKER, JUDGE
                                                                United States District Court
                                                                Southern District of Indiana
Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system

United States Probation Office

United States Marshal Service
